Fill in this information to identify your case:

Debtor 1           DENELDA L-D WALKER
                   __________________________________________________________________
                    First Name                 Middle Name                Last Name

Debtor 2            ________________________________________________________________
(Spouse, if filing) First Name                 Middle Name                Last Name


                                        Eastern District Of Michigan
United States Bankruptcy Court for the: _______________________________________

Case number         19-50383
                    ___________________________________________                                                                               Check if this is an
 (If known)                                                                                                                                      amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                            12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

     Part 1:         List Your Creditors Who Hold Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill in the
       information below.

              Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                       secures a debt?                                   as exempt on Schedule C?

          Creditor’s                                                                   Surrender the property.                          
                                                                                                                                         X No
          name:      CREDIT ACCEPTANCE
                                                                                       Retain the property and redeem it.                Yes
          Description of
          property                                                                    
                                                                                      X Retain the property and enter into a
          securing debt: 2010 Chevy        Equinox w/ 130,000 miles                      Reaffirmation Agreement.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________

   
          Creditor’s                                                                   Surrender the property.                           No
          name:
                                                                                       Retain the property and redeem it.                Yes
          Description of
          property                                                                     Retain the property and enter into a
          securing debt:                                                                 Reaffirmation Agreement.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________
   
          Creditor’s                                                                   Surrender the property.                           No
          name:
                                                                                       Retain the property and redeem it.                Yes
          Description of
          property                                                                     Retain the property and enter into a
          securing debt:                                                                 Reaffirmation Agreement.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________

          Creditor’s                                                                   Surrender the property.                           No
          name:
                                                                                       Retain the property and redeem it.                Yes
          Description of
          property                                                                     Retain the property and enter into a
          securing debt:                                                                 Reaffirmation Agreement.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________
                     19-50383-mlo              Doc 21         Filed 08/01/19             Entered 08/01/19 22:21:05                  Page 1 of 2
  Official Form 108                              Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
Your name      DENELDA L-D WALKER
               ______________________________________________________                                                    19-50383
                                                                                                   Case number (If known)_____________________________________
               First Name           Middle Name         Last Name




  Part 2:          List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                                      Will the lease be assumed?

     Lessor’s name:                      
                              Residential Lease                                                                            
                                                                                                                           X No
                                                                                                                            Yes
     Description of leased
     property:
                   Annual lease; Terminates 10/2019.

     Lessor’s name:                                                                                                        No
                                                                                                                            Yes
     Description of leased
     property:


     Lessor’s name:                                                                                                        No
     Description of leased                                                                                                  Yes
     property:


     Lessor’s name:                                                                                                        No
                                                                                                                            Yes
     Description of leased
     property:


     Lessor’s name:                                                                                                        No
                                                                                                                            Yes
     Description of leased
     property:


     Lessor’s name:                                                                                                       No
                                                                                                                           Yes
     Description of leased
     property:
 
     Lessor’s name:                                                                                                       No
                                                                                                                           Yes
     Description of leased
     property:




 Part 3:           Sign Below



    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.



  /s/ Denelda L-D Walker
      ___________________________________________                     ___________________________________________
     Signature of Debtor 1                                              Signature of Debtor 2


          07/29/2019
     Date _________________                                             Date _________________
            MM /    DD   /   YYYY                                            MM /   DD /   YYYY



               19-50383-mlo                       Doc 21       Filed 08/01/19         Entered 08/01/19 22:21:05                Page 2 of 2
 Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                          page 2
